Title: Enclosure: Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard to David Humphreys, [28 November 1794]
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Humphreys, David


[Amsterdam, November 28, 1794]
In reply to your very esteemed favor of 20 Septbr:, which reached us only last Post, we beg your reference to the inclosed Copy of a Letter we addressed to the Secretary of the Treasury of the United States under date of 23 of said Month, as containing all the information in our Power to give on the subject of your Enquiry.
Should the present Rumours of Peace, produce that desireable effect, we flatter ourselves, we might soon be able to procure a new Loan for the United States: We hope our representations to the Secretary of the Treasury, will operate to obtain from him the Permission, to avail ourselves of the first favorable opportunity to launch such a Loan upon the Market, so as to have the Monies ready at your call, otherwise we are only authorized to present it after receipt of advice from you, that it will be wanted for the purposes, committed to your Management; And then supposing it to succeed, the Monies will enter but by Monthly Instalments probably one Sixth Part in each Month, for your Government.
We are &c:
